Title: To George Washington from Major General Horatio Gates, 30 May 1779
From: Gates, Horatio
To: Washington, George



Sir
providence 30th May 1779

The Deputy Q. M. General in This Department, Colonel Bowen, who was Absent in the Country upon the Duty of his Station when the Express arrived from Head Quarters, sent me late last Night Your Excellencys Letter of the 21st Instant, it being inclosed in His packet from General Green.
As it will now be too late for any of the Army with your Excellency, to Disappoint the Enemys immediate Views in Virginia, a Glorious Opportunity at This Instant presents itself for attacking New York with the Fairest prospect of Advantage—Sixteen Thousand of The Enemys Troops, having most undoubtedly been Detach’d from that City since October last.
I shall carefully attend to what Your Excellency is pleased to direct in respect to the Demands for parts of Rations, but it will be extreamly dangerous to set a precedent of One payment of Those referr’d to; If it is ever done in One In[s]tance, the Demands will be too importunate to be resisted in every One.
Though the Rice Vessel mention’d is taken by The Enemy, so many have lately arrived from Charles Town as to make me somewhat easy upon the Score of provisions at least until the New harvest is Gather’d; provided some Supply of Flour is continued to be sent forward. but I cannot say how Satisfied Our Troops, will be with Rice alone. in all Other Armies under the Sun, Rice would be consider’d as no bad Substitute for wheat Bread. Ours should upon Necessity think likewise.
Inclosed is an Extract of a Letter Just received from Mr peter Colt. I am Sir Your Excellencys most Obedient Humble Servant
Horatio Gates
